EXHIBIT CLAYTON WILLIAMS ENERGY, INC. FINANCIAL GUIDANCE DISCLOSURES FOR 2009 Overview Clayton Williams Energy, Inc. and its subsidiaries have prepared this document to provide public disclosure of certain financial and operating estimates in order to permit the preparation of models to forecast our operating results for each quarter during the year ending December31, 2009.These estimates are based on information available to us as of the date of this filing, and actual results may vary materially from these estimates.We do not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The estimates provided in this document are based on assumptions that we believe are reasonable.Until our actual results of operations for these periods have been compiled and released, all of the estimates and assumptions set forth herein constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this document that address activities, events or developments that we expect, project, believe or anticipate will or may occur in the future, or may have occurred through the date of this filing, including such matters as production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures and other such matters, are forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the results, performance, or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:the volatility of oil and gas prices; the unpredictable nature of our exploratory drilling results; the reliance upon estimates of proved reserves; operating hazards and uninsured risks; competition; government regulation; and other factors referenced in filings made by us with the Securities and Exchange Commission. As a matter of policy, we generally do not attempt to provide guidance on: (a) production which may be obtained through future exploratory drilling; (b) dry hole and abandonment costs that may result from future exploratory drilling; (c) the effects of Statement of Financial Accounting Standards No.133, “Accounting for Derivative Instruments and Hedging Activities”; (d) gains or losses from sales of property and equipment unless the sale has been consummated prior to the filing of financial guidance; (e) capital expenditures related to completion activities on exploratory wells or acquisitions of proved properties until the expenditures are estimable and likely to occur; and (f) revenues, expenses and noncontrolling interest related to our investment in Larclay JV. As discussed in “Capital Expenditures”, approximately 50% of our planned 2009 exploration and development expenditures relate to exploratory prospects.Exploratory prospects involve a higher degree of risk than development prospects.To offset the higher risk, we generally strive to achieve a higher reserve potential and rate of return on investments in exploratory prospects.Actual results from our exploratory drilling activities, when ultimately reported, may have a material impact on the estimates of oil and gas production and exploration costs stated in this guidance. Summary of Estimates The following table sets forth certain estimates being used by us to model our anticipated results of operations for each quarter during the fiscal year ending December 31, 2009.When a single value is provided, such value represents the mid-point of the approximate range of estimates.Otherwise, each range of values provided represents the expected low and high estimates for such financial or operating factor.See “Supplementary Information.” Year Ending December 31, 2009 Actual Estimated Estimated Estimated First Quarter Second Quarter Third Quarter Fourth Quarter (Dollars in thousands, except per unit data) Average Daily Production: Gas (Mcf) 51,526 40,750 to 44,750 40,500 to 44,500 37,000 to 41,000 Oil (Bbls) 8,344 7,075 to 7,275 6,775 to 6,975 6,250 to 6,450 Natural gas liquids (Bbls) 589 425 to 475 375 to 425 375 to 425 Total oil equivalents (BOE) 17,476 14,292 to 15,208 13,900 to 14,817 12,792 to 13,708 Differentials: Gas (Mcf) $ (.57 ) $(.40) to $(.70) $(.35) to $(.65) $(.35) to $(.65) Oil (Bbls) $ (5.99 ) $(2.90) to $(3.40) $(2.85) to $(3.35) $(2.85) to $(3.35) Natural gas liquids (Bbls) $ (20.14 ) $(21.00) to $(27.00) $(21.00) to $(27.00) $(21.00) to $(27.00) Costs Variable by Production ($/BOE): Production expenses (including production taxes) $ 12.12 $11.95 to $13.95 $12.15 to $14.15 $13.00 to $15.00 DD&A – Oil and gas properties $ 22.10 $16.60 to $18.60 $16.65 to $18.65 $16.65 to $18.65 Other Revenues (Expenses): Natural gas services: Revenues $ 1,584 $1,500 to $1,700 $1,500 to $1,700 $1,500 to $1,700 Operating costs $ (1,411 ) $(1,350) to $(1,550) $(1,350) to $(1,550) $(1,350) to $(1,550) Exploration costs: Abandonments and impairments $ (12,412 ) $(1,000) to $(3,000) $(1,000) to $(3,000) $(1,000) to $(3,000) Seismic and other $ (4,270 ) $(1,200) to $(1,400) $(1,200) to $(1,400) $(1,200) to $(1,400) DD&A – Other (a) $ (229 ) $(250) to $(350) $(250) to $(350) $(250) to $(350) General and administrative (a) $ (4,386 ) $(3,850) to $(4,050) $(3,350) to $(3,550) $(3,950) to $(4,150) Interest expense (a) $ (5,016 ) $(5,400) to $(5,600) $(5,550) to $(5,750) $(5,650) to $(5,850) Other income (expense) $ 901 $250 to $350 $250 to $350 $250 to $350 Loss on sales of assets and inventory write-downs, net $ 3,266 - - - Effective Federal and State Income Tax Rate: Current 0% 0% 0% 0% Deferred 37% 35% 35% 35% Weighted Average Shares Outstanding (In thousands): Basic and Diluted 12,122 12,100 to 12,150 12,100 to 12,150 12,100 to 12,150 (a)Excludes amounts derived from Larclay JV. Capital Expenditures The following table sets forth, by area, certain information about our planned exploration and development activities for 2009. Actual Planned Expenditures Expenditures Year 2009 Three Months Ended Year Ending Percentage March 31, 2009 December 31, 2009 of Total (In thousands) Permian Basin $ 8,700 $ 25,100 32 % South Louisiana 9,800 23,300 30 % East Texas Bossier 13,500 19,900 25 % North Louisiana 2,400 4,000 5 % Utah/California 2,700 3,700 5 % Austin Chalk (Trend) 400 1,500 2 % Other 400 1,000 1 % $ 37,900 $ 78,500 100 % We have increased our estimates for capital expenditures in fiscal 2009 from $56 million to $78.5 million.The change in estimated expenditures for 2009 reflects higher expected levels of exploration and development activities in the Permian Basin, East Texas Bossier and South Louisiana.Our actual expenditures during fiscal 2009 may be substantially higher or lower than these estimates since our plans for exploration and development activities may change during the year.Other factors, such as prevailing product prices and the availability of capital resources, could also increase or decrease the ultimate level of expenditures during fiscal 2009. Based on these current estimates, approximately 50% of our planned expenditures for exploration and development activities for fiscal 2009 will relate to exploratory prospects, as compared to approximately 30% in fiscal Supplementary Information Oil and Gas Production The following table summarizes, by area, our estimated daily net production for each quarter during the year ending December 31, 2009.These estimates represent the approximate mid-point of the estimated production range. Daily Net Production for 2009 Actual Estimated Estimated Estimated First Quarter Second Quarter Third Quarter Fourth Quarter Gas (Mcf): Permian Basin 15,674 14,828 13,414 12,163 North Louisiana 14,550 11,582 10,598 9,272 South Louisiana 12,592 8,912 11,293 10,815 Austin Chalk (Trend) 3,030 1,945 1,859 1,783 Cotton Valley Reef Complex 4,274 4,582 4,543 4,293 Other 1,136 901 793 674 Total 51,256 42,750 42,500 39,000 Oil (Bbls): Permian Basin 4,456 3,812 3,644 3,355 North Louisiana 270 198 174 130 South Louisiana 391 396 587 587 Austin Chalk (Trend) 3,142 2,703 2,405 2,213 Other 85 66 65 65 Total 8,344 7,175 6,875 6,350 Natural Gas Liquids (Bbls): Permian Basin 225 143 130 130 Austin Chalk (Trend) 307 274 226 237 Other 57 33 44 33 Total 589 450 400 400 Accounting for Derivatives The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to March 31, 2009.The settlement prices of commodity derivatives are based on NYMEX futures prices. Swaps: Gas Oil MMBtu (a) Price Bbls Price Production Period: 2nd Quarter 2009 1,570,000 $ 5.47 470,000 $ 49.68 3rd Quarter 2009 1,450,000 $ 5.47 440,000 $ 48.13 4th Quarter 2009 1,850,000 $ 5.47 400,000 $ 46.15 2010 7,540,000 $ 6.80 327,000 $ 53.30 2011 6,420,000 $ 7.07 - $ - 18,830,000 1,637,000 (a)One MMBtu equals one Mcf at a Btu factor of 1,000. We did not designate any of the derivatives shown in the preceding tables as cash flow hedges under SFAS133; therefore, all changes in the fair value of these contracts prior to maturity, plus any realized gains or losses at maturity, will be recorded as other income (expense) in our statement of operations.
